Order filed March 31, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00186-CV
                                  ____________

               IN THE INTEREST OF W.J.B. & J.B., Children


                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-23300

                                   ORDER

      This is an accelerated appeal from a judgment signed January 29, 2015. The
notice of appeal was due February 18, 2015. See Tex. R. App. P. 26.1. Appellant,
however, filed his notice of appeal on March 3, 2015, a date within 15 days of the
due date for the notice of appeal. A motion for extension of time is necessarily
implied when the perfecting instrument is filed within 15 days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM